Citation Nr: 9928596	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected bipolar disorder, currently rated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, KG and JG


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.  


REMAND

The veteran asserts his service-connected bipolar disorder, 
service-connected since January 1983 and rated 30 percent 
disabling since May 1996, has increased in severity, and his 
claim of entitlement to an increased rating is, therefore, 
well grounded.  The Board notes that the most recent 
psychiatric evaluation was conducted in December 1997 and 
described symptomatology that appeared less severe than the 
symptoms described by the veteran at a hearing before the 
undersigned in July 1999.  The Department of Veterans Affairs 
(VA) has a duty to assist a claimant who has presented a 
well-grounded claim, and that duty may include a new 
examination when it appears the medical evidence of record 
does not accurately reflect the current level of disability.  
38 U.S.C.A. § 5107 (West 1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

At the hearing before the undersigned in July 1999 the 
veteran reported he received fairly regular psychiatric 
treatment, and submitted some VA treatment records.  On 
remand, copies of any subsequent treatment records should be 
obtained and associated with the claims folder.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim, this matter is 
REMANDED for the following development:  

1.  The RO should make reasonable efforts 
to obtain and associate with the claims 
folder copies of all VA psychiatric 
treatment records not already of record.  

2.  The veteran should be afforded the 
opportunity for a VA psychiatric 
examination in an attempt to obtain 
complete, current information identifying 
the psychiatric disability(ies) from 
which the veteran suffers, and the level 
of impairment attributable to his 
service-connected psychiatric 
disability(ies).  The examiner must have 
the veteran's claims folder available for 
review prior to the examination, and 
should indicate in his or her report of 
examination whether the claims folder was 
reviewed.  

As the rating criteria changed during the 
pendency of this claim, information 
sufficient to rate the disability under 
both versions of the schedule must be 
obtained. The examiner should identify 
which of the following criteria best 
describe the veteran's psychiatric 
disability: 

(1) the veteran suffers 
total occupational and social 
impairment, due to such symptoms as 
gross impairment in thought processes 
or communication; persistent delusions 
of hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation or own name; 

(2)  symptoms comparable 
with occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as:  suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships;

(3) or symptoms 
indicative of occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g. retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

With regard to information necessary to 
rate the disability under the earlier 
version of the rating schedule, the 
examiner should attempt to assess (i)  
whether the veteran has active psychotic 
manifestations of such extent, severity, 
depth, persistence or bizarreness as to 
produce "total" social and industrial 
inadaptability; or (ii)  lesser 
symptomatology such as to produce 
"severe" impairment of social and 
industrial adaptability; or (iii)  
"considerable" impairment of social and 
industrial adaptability.  

3.  The RO should then readjudicate the 
claim of entitlement to a rating of more 
than 30 percent for the veteran's 
service-connected psychiatric disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


